Exhibit 10.2

EXECUTION VERSION

FIRST AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

FIRST AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated
August 25, 2020 (this “Amendment”), by and between BARCLAYS BANK PLC, a public
limited company organized under the laws of England and Wales (together with its
successors and assigns, “Purchaser”), PARLEX 3A FINCO, LLC, a limited liability
company organized under the laws of the State of Delaware (“US Seller”), PARLEX
3A UK FINCO, LLC, a limited liability company organized under the laws of the
State of Delaware (“UK Seller”), and PARLEX 3A EU FINCO, LLC, a limited
liability company organized under the laws of the State of Delaware (“EUR
Seller,” and together with US Seller, UK Seller, and each of their respective
successors and permitted assigns, each, a “Seller” and collectively, “Sellers”).
Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Repurchase Agreement (as defined below and as amended
hereby).

RECITALS

WHEREAS, Sellers and Purchaser are parties to that certain Amended and Restated
Master Repurchase Agreement, dated as of June 19, 2019 (the “Existing Repurchase
Agreement” and, as amended by this Amendment, and as hereafter further amended,
modified, restated, replaced, waived, substituted, supplemented or extended from
time to time, the “Repurchase Agreement”); and

WHEREAS, Purchaser and Sellers desire to make certain amendments and
modifications to the Existing Repurchase Agreement as further set forth herein.

NOW THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE 1

AMENDMENT TO REPURCHASE AGREEMENT

Article 2 of the Existing Repurchase Agreement is hereby amended by deleting the
definition of “Availability Period” in its entirety and replacing it with the
following:

“Availability Period” shall mean the period (i) beginning on the Closing Date
and (ii) ending June 17, 2021, as such date may be extended pursuant to Article
3(f).

ARTICLE 2

REPRESENTATIONS

Each Seller represents and warrants to Purchaser, as of the date of this
Amendment, as follows:

 

1



--------------------------------------------------------------------------------



(a) excluding any MTM Representations and as disclosed in a Requested Exceptions
Report approved by Purchaser in accordance with the terms of the Repurchase
Agreement, all representations and warranties made by it in the Existing
Repurchase Agreement are true and correct;

(a) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of organization and is duly qualified in each
jurisdiction necessary to conduct business as presently conducted;

(b) it is duly authorized to execute and deliver this Amendment and to perform
its obligations under the Existing Repurchase Agreement, as amended and modified
hereby, and has taken all necessary action to authorize such execution, delivery
and performance;

(c) the person signing this Amendment on its behalf is duly authorized to do so
on its

behalf;

(d) the execution, delivery and performance of this Amendment will not violate
any Requirement of Law applicable to it or its organizational documents or any
agreement by which it is bound or by which any of its assets are affected;

(e) this Amendment has been duly executed and delivered by it;

(f) the Existing Repurchase Agreement, as amended and modified hereby,
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, other limitations on creditors’ rights generally and
general principles of equity; and

(h) no Material Adverse Effect, Margin Deficit Event, Default or Event of
Default has occurred and is continuing.

ARTICLE 3

EXPENSES

Seller shall promptly pay all of Purchaser’s actual out-of-pocket costs and
expenses, including reasonable fees and expenses of accountants, outside
attorneys and advisors, incurred in connection with the preparation,
negotiation, execution and consummation of this Amendment.

ARTICLE 4

GOVERNING LAW

THIS AMENDMENT (AND ANY CLAIM OR CONTROVERSY HEREUNDER) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).



--------------------------------------------------------------------------------



ARTICLE 5

MISCELLANEOUS

(a) Except as expressly amended or modified hereby, the Repurchase Agreement and
the other Transaction Documents shall each be and shall remain in full force and
effect in accordance with their terms and are hereby ratified and confirmed. All
references to the Transaction Documents shall be deemed to mean the Transaction
Documents as modified by this Amendment.

(b) This Amendment may be executed in counterparts, each of which so executed
shall be deemed to be an original, but all of such counterparts shall together
constitute but one and the same instrument. The parties intend that faxed
signatures and electronically imaged signatures (such as PDF files) shall
constitute original signatures and are binding on all parties.

(c) The headings in this Amendment are for convenience of reference only and
shall not affect the interpretation or construction of this Amendment.

(d) This Amendment may not be amended or otherwise modified, waived or
supplemented except as provided in the Repurchase Agreement.

(e) This Amendment contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and shall
constitute the entire agreement among the parties with respect to such subject
matter, superseding all prior oral or written understandings.

(f) This Amendment and the Repurchase Agreement, as amended and modified hereby,
is a single Transaction Document and shall be construed in accordance with the
terms and provisions of the Repurchase Agreement.

[SIGNATURES FOLLOW]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

PURCHASER:

BARCLAYS BANK PLC, a public limited company organized under the laws of England
and Wales

By:

 

/s/ Francis X. Gilhool

 

Name:   Francis X. Gilhool

 

Title:     MD

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

Barclays-BXMT – First Amendment to A&R Master Repurchase Agreement



--------------------------------------------------------------------------------



US SELLER:

PARLEX 3A FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

 

Name:

 

Douglas N. Armer

 

Title:

 

Executive Vice President, Capital

   

Markets, and Treasurer

 

 

Barclays-BXMT - First Amendment to A&R Master Repurchase Agreement



--------------------------------------------------------------------------------



UK SELLER:

PARLEX 3A UK FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

 

Name:

 

Douglas N. Armer

 

Title:

 

Executive Vice President, Capital

   

Markets, and Treasurer

 

 

Barclays-BXMT - First Amendment to A&R Master Repurchase Agreement



--------------------------------------------------------------------------------



EUR SELLER:

PARLEX 3A EUR FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

 

Name:

 

Douglas N. Armer

 

Title:

 

Executive Vice President, Capital

   

Markets, and Treasurer

 

 

Barclays-BXMT - First Amendment to A&R Master Repurchase Agreement